DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 6-22 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 6-22, the Applicant’s filing of a Terminal Disclaimer on 22 January 2022 was persuasive and overcomes the Obviousness Double Patenting rejections set forth in the Non Final Rejection Office Action dated 18 October 2021. 
Independent Claim 6 recites limitations that include a cross-dock management method comprising:
 receiving manifest data classifying a plurality of inbound movable platforms, a plurality of inbound modular decks, and a plurality of inbound pieces of freight as AGV-compatible (automated guided vehicle-compatible) or AGV-incompatible;
determining a plurality of ordered move instructions for moving the inbound movable platforms, the inbound modular decks, and the inbound freight based upon the manifest data,
wherein a first subset of the ordered move instructions are assigned to and performed by AGVs, and
wherein a second subset of the ordered move instructions are assigned to and performed by the manually operated conveyance vehicles;
receiving, at a cross-dock, an inbound trailer comprising an inbound movable platform from the plurality of inbound movable platforms;
conveying the inbound movable platform to a separated space on the cross-dock based on the ordered move instructions,
wherein an area of the movable platform is substantially equivalent to an area of the separated space;
executing all ordered move instructions for the inbound movable platform from the first subset of the ordered move instructions and the second subset of the ordered move instructions; and
conveying the inbound movable platform to an outbound trailer for transport.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached from 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        January 24, 2022